DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-49 are presented for examination.
3.	Claims 1-8, 30, and 37 have been canceled, and claims 29, 40, 41, 44, 47 and 48 have been amended.
4.	Claims 29, 31-36, 38-49 area allowed.

5.	This allowance of application 15298522 is in response to Applicant’s claim amendments filed on December 22, 2020.  

6.	Application 15/298522 filed on October 20, 2016 is a continuation of application 14/032798.  Application 14/032798 filed on September 20, 2013 is a continuation of application 11/409020 (now US 8572222) filed on April 24, 2006.  Application 15/298522 has a benefit date of April 27, 2005 (via JP 2005-130480).  However, the certified copy of the foreign priority application is not and English version to verify support of claimed subject matter.

7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.



Claim Interpretations
8.	Claim 29 recites “determine the transfer function due to the first value and the second value being a same predetermined value.”  Instant specification (page 15) states “the master device compares its own device capability attribute values with those of each slave device collected by the master device,” (pages 45-46) state “the master device and the slave device both have the same value,” and (page 49) states “the parameter provider is determined to be one device by comparing an attribute value list composed of a plurality of attribute values” and “by performing attribute comparisons [] a communication parameter provider can be chosen from all the devices that configure the communication parameter configurations network.”  The specification provides an interpretation of the recited “perform the determination [] by comparing the first value [] and a second value” and “wherein the second value is used to determine a transfer direction of a communication parameter between” because the “second value” represents (i.e., already stored in) the communication apparatus when determining the transfer direction.  This interpretation is applied to all the claims.

9.	Claim 29 recites “failing to determine the transfer function due to both the first value and second value being the same predetermined value even if the other communication apparatus obtains the first value.”  Although the instant specification nowhere states “even if” (i.e., no explicit support from instant specification), the recited “even if the communication apparatus obtains the first value from the other communication apparatus” is a repeat scope of the recited “obtaining the first value” feature which provides the first value from the other communication apparatus.  Again, this repeated feature of the “obtain” limitation makes the “even if” irrelevant because the first value was obtained earlier/previously.  If the “first value” was not obtained earlier, then this limitation cannot occur because then there is no “first value” to compare.  This interpretation(s) is applied to all the claims.  Also, because of the repeat reason, no 112 second paragraph is applied to “even if the communication apparatus obtains the first value from the other communication apparatus” feature.

10.	Claim 29 recites “notifying that the determination process has resulted in an error.”  Instant specification (page 25) states “if the timer T8 has timed out, the device performs error termination since it was unable to receive a message” and “this processing enables prompt retrying of the processing of master and slave device determination,” (page 49) states “if a plurality of extracted devices exists, the master device notifies that the transfer direction determination has resulted in an error,” (page 60) states “if a refusal message is received as a response to the identification number re-request (YES in S3414), an error terminal is processed,” (S3414 item is in Figure 34B “showing processing at a device that provides communication parameters.”) and (page 61) states “transmits an identification number request refusal message to the digital camera 100, and an error termination is processed (S3505)” (S3505 item is in Figure 35 “showing processing at a device that receives communication parameters.”).  Regarding the recited “determination process,” instant specification explains various “determination processing.”  Instant specification (page 18) states “with reference to FIGS. the 6A, 6B and 6C, the procedure of the master device/slave device determination processing performed by each device,” (page 35) states “the device retries the master device/slave determination processing shown in FIGS. 6A, 6B and 6C after terminating operations,” (page 44) states “a device capability information collection step that includes determination processing,” (page 48) states “FIG. 32 is a flowchart showing transfer direction determination processing,” (page 53) states “transfer direction determination processing where the master device determines whether a device that corresponds to automatic communication parameter configuration” and “FIG. 29 is a flowchart showing master device transfer direction determination processing,” and (page 70) states “the processing of the first embodiment for transfer direction determination of communication parameters, explained earlier with reference to FIG. 32, may be applied to this determination processing.”  Based on specification explanations, an “error” occurs due the any of the following different reasons:  page 25 describes a timer time-out error, page 49 describes a transfer direction determination error, and pages 60 & 61 describe a refusal message error.  Based on specification explanations, a “Determination Process” and /or “Determination Processing” (DP) occurs in any of the following different reasons:  page 18 describes a master/slave device has DP performed by each device, page 44 describes a device capability information collection step that includes DP, and pages 48, 53 and 70 describe a transfer direction DP.  Specification pages 18 and 19 state and Figure 6A shows “when the timer T1 has not yet timed out, the device returns to step S602, and repeats the above mentioned processing until either a master declaration message is received, or the timer T1 times out” and “if the master declaration message is not yet received, the device proceeds to step S606 to verify timeout of the timer T2,” (spec page 25 and Figure 6C) state/show “if the master declaration message was not received, the [] device verifies timeout of the master declaration reception waiting time T8.  If the timer t* has timed out, the device performs error termination since it was unable to receive a message.”  Since specification (page 49) states ““if a plurality of extracted devices exists, the master device notifies that the transfer direction determination has resulted in an error,” the specification provides an interpretation for the recited feature that is applied to all the claims.

11.	Claim 31 recites “the wireless network will be newly constructed between the communication apparatus and the other communication apparatus.”  Specification (page 16) states “a new network will be constructed using the communication parameters transferred in the communication parameters transfer.”  Based on specification (page 16), the construction is transferring communication parameters (i.e. software) and is not installing physical towers, etc.  Hence, the newly constructed wireless network is interpreted as establishing a session in a wireless network.
Reason for allowance
12.	The present invention is directed towards a 1st value, which is used to determine a Transfer Direction (TD) of a Communication Parameter (CP) between a Communication Apparatus (CA) and Another Communication Apparatus (ACA), is obtained from the ACA through a wireless network.  The CP including an identifier of a wireless network.  The ACA has the 1st value.   A Determination Process (DP) is performed to determine the TD by comparing the 1st value obtained from the ACA and a 2nd value with the CA has.  The 2nd value is used to determine the TD.  A 3rd value, which the CA has from the ACA through a wireless communication, is obtained.  The 3rd value is used to determine the TD.  A 2nd DP is performed to determine the TD based on the 3rd value obtained from the ACA and a 4th value which the CA has.  The 4th value is used to determine the TD.  Based on the determination, one of the following is performed:  (i) in accordance with the DP determining that the TD is from the ACA to the CA, the CP is provided from the CA to the ACA;  (ii) In accordance with DP determining that the TD is from the ACA to the CA, the CP is received at the CA from the ACA; (iii) in accordance with the DP failing to determine the TD due to both the 1st value and the 2nd value being a same predetermined value even if the CA obtains the 1st value from the ACA, the DP has resulted in an error being notified.  Independent claims 29, 47 and 48 each identify the uniquely distinct combination of features:
obtaining a first value, which is used to determine a transfer direction of the communication parameters between a communication apparatus and another communication apparatus, the communication parameter including an identifier of a wireless network, from the other communication apparatus through a wireless communication
wherein the other communication apparatus has the first value
performing a determination process to determine the transfer direction by comparing the first value obtained from the other communication apparatus and a second value which the communication apparatus has 
wherein the second value is used to determine the transfer direction 
obtaining a third value which the other communication apparatus has from the other communication apparatus through a wireless communication
wherein the third value is used to determine the transfer direction
performing a second determination process to determine the transfer direction based on the third value obtained from the other communication apparatus and a fourth value which the communication apparatus has
wherein the fourth value is used to determine the transfer direction
based on the determination, perform one of the following:
(i) providing the communication parameter to the other communication apparatus in accordance with the determination process determining that the transfer direction is from the communication apparatus to the other communication apparatus
(ii) receiving, at the communication apparatus, the communication parameter from the other communication apparatus in accordance with the determination process determining that the transfer direction is from the other communication apparatus to the communication apparatus  
(iii) notifying that the determination process has resulted in an error in accordance with the determination process failing to determine the transfer direction due to both the first value and the second value being the same predetermined value even if the communication apparatus obtains the first value from the other communication apparatus.

13.	While the summary is on page 31, the closest prior art (Ono et al., US 5961600; Aggarwal et al., US 6876643; Markhovsky et al., US Pub 20050020279; Sundaram et al., US Pub 20030051037; Fry et al., US Pub 20100033861; Sperti et al., US Pub 20080043686; Barnes, US Pub 20030220835; Wiklof et al., US Pub 20050197093; Karaoguz et al., US Pub 20020059434; Cavery, US 5699357 (16) (20); Brown, US 6272185 (20)-(24); Wilson et al., US Pub 20060143348 [0041] [0042] [0043]; and Armstrong, US 4030073 (13)) disclose Data Transfer (DT) control unit for controlling a DT between a calling device and a called device, includes a 1st  device for sending, from the calling device to the called device, a Control Signal (CS) for informing the called device of a DT format. A 2nd device sends, from the called device to the calling device, a Response Signal (RS) for defining whether the DT format defined by the CS has a predetermined state.  A DT control using IR rays has been employed in Small Electronic Equipment (SEE) such as an electronic notebook, a pocket computer, a radio selective calling receiver and the like.  Generally, the input buttons and the display screen of such SEE are small in proportion to the main chassis/body of the equipment, and it is cumbersome to input thereto a large quantity of data, especially if the user’s fingers are large in comparison with the input buttons.  Therefore, users typically input data to other electronic equipment such as a personal computer or the like, and then transfer the data to a SEE from the personal computer by infrared rays.  The SEE converts the IR signal into an electronic signal having a data format which can be stored in a memory by a received of the SEE.  Subsequently, the converted data is stored in the memory by the CPU of the SEE.  Such a DT control unit is not limited to SEE but also can be applied to DT between personal computers.  A 1st device (the “calling equipment” or “Master”) which starts communication, that is, a computer sending a control signal for requested DT, calls.  A 2nd device (the “called equipment” or “slave”) with which communication is started waits for the DT from the calling equipment after receiving the CS.  However, if an Infrared Signal (IS) is interrupted by a surrounding obstruction (e.g., the IR emitter’s line-of-sight is obstructed such that the receiver does not receive the IR signal, or if the emitter is in a “noisy” environment), or the channel of an IS is “uneven”.  Specifically, if the distance between IR devices is long that an allowable distance, then the IR path is uneven because the small units are held by hand in most cases and thus cannot keep within its parameters.  Thus, the conventional DT control unit cannot perform its control operation so that the receiver receives the IS with a fixed intensity.  Therefore, the communication quality of the received data is not fixed (stable), and the receiver cannot receive data correctly.  Further, since the receiver cannot detect the deteriorated (or poor) DT communication quality (even though the data has been transferred incorrectly), wrong data may be mistakenly processed as correct data.  Another problem of the conventional systems is that some DT equipment is predetermined and data cannot be transferred to other freely selected equipment.  Further, when a portion of data should be synchronized between both receiver and transmitter sides, if the portion of data is specified by a unique ID assigned to each side, it might be erroneously matched because of accidental duplication of ID assignment.  As a result, either data must be erased during a synchronization process.  Hence, the unique ID should be changed when data is changed otherwise problems occur.  In embodiments, an object is to provide DT control unit which controls DT so that a data transmitter stops DT, if a data receiver receives wrong data (or receives no data) a predetermined number of times due to a communication line failure while data is being transferred.  For example, when only the beginning (e.g., the 1st 10 bytes) of a DT can be received, but not the following data in a predetermined time frame, the receiver side recognizes that there is no DT.  To achieve success, a DT control unit performs a control operation such that equipment which starts communication sends a CS for information a DT format to equipment with which communication is started.  The called equipment outputs an RS for defining whether the transfer format defined by the CS is acceptable to the calling equipment.  In an embodiment, a DG control unit and method are provided for controlling a DT between a calling device and a called device, which includes a 1st means for sending, an CS for informing, and a 2nd means for sending for defining whether the DT format defined has a predetermined state.  With a unique an unobvious structure and method, a DT control unit prevents wrong data from being transferred by the interruption of communication (or faulty communication) during DT between equipment before completion of a file transfer.  In an embodiment, a DT procedure where an Electronic Device (ED) which starts DT sends an CS is called “the Master” and an ED which sends an RS responsive to the CS is called “the slave”.  1st the master sends an CS and the slave returns an RS to the master.  The subsequent DT format is determined by data exchange of these CS and RS.  If the master transmits data, then data is transferred to the slave.  Alternatively if the slave transmits data, the data is transferred to the master.  A CS includes a start signal portion (header), a parameter portion, a check signal portion, and a terminal signal portion (tail).  A start signal portion, preferably having 10 bytes, represents that the transmission of the CS is started, and is provided at the beginning of the CS.  A parameter portion, preferably having 48 bytes, follows the start signal includes any of a Transfer Direction Code (TDC), an item code, or a function code, a transmission range code, a receiving processing code, and a PRE (e.g., previous) specifying code.  The TDC defines which device has started communication (Master) and which equipment with which communication is started (slave) transmits data.  Thus, a data transmission direction of Master to Slave or Slave to Master is indicated by the TDC.  When “Master transmits” is specified for the TDC (as represented by “0” or more specifically by “(30h)” which is the ASCII code for “0”), data in a file to be transferred is transmitted from the device which starts communication (the Master).  Alternatively, when “Master receives” is specified for the code, data in a file is to be transferred is transmitted from the slave.  The functional code defines the data of what function of a plurality of predetermined function items is transmitted.  The PRE specifying code defines whether the file name of the transferred data has been transmitted previously or not.  Next, an RS includes a start signal, a parameter, and a terminal signal, and preferably has 6 bytes.  The start signal portion, which preferably includes 1 byte, is predetermined and shows the start of an RS.  The parameter portion, which preferably includes 2 or 4 bytes, comprises for example an “OK”, “NG”, “CAN3”, “CAN2”, and “CAN1” signal.  The OK signal represents that a request in any format can be met in response to a CS transmitted.  The NG signal represents the result of a logical check which is executed by the called equipment according to a check signal which is a CS, and is included in a parameter if an error occurs in a logical check.  The CAN3 signal represents that the character of data to be transferred which is defined by the transmission range code or the receiving processing code included in the parameter of a CS, cannot be processed by the called equipment.  The CAN2 signal represents that the data item to be transmitted which is specified by the functional code or the item code included in the parameter of a CS, cannot be processed by the called equipment.  The CAN1 signal represents that a DT direction specified by the TDC included in the parameter of a CS is different from the direction of the called equipment.  For example, if the called equipment, requested to transmit data according to a TDC transmitted from the calling equipment, is provided with one a data receiving function, “CAN1 is include in the parameter portion of the RS.  When the parameter signal includes a plurality of parameters, the control unit controls the processing of the 1st ED such that the 1st ED processes the parameters in the following order:  the TDC rejection signal portion; the functional code rejection signal portion; and the send data/receiving processing code rejection signal portion to determine the transfer format.  Thereafter, it an RS from the called equipment is not received in a predetermined time, the calling equipment again transmits a CS having the same contents.  The number of time or re-transmitting a CS is predetermined and in this embodiment, it is set to 10 times.  Once again, the number of time of re-transmitting a CS can be freely set according to the designer’s needs.  Meanwhile, if the calling equipment receives an RS from the equipment with which communication is started within the predetermined time, a communication format is determined by this RS, and data communication is started.   Next the calling equipment sends CS to the called equipment and the called equipment judges whether it received the CS or not.  Briefly, the slave “judges” that is has received the CS by the CPU therein getting an interruption signal from the communication interface because the communication interface has detected some data from the receiving element.  Thus, detection occurs by a switching of one mode to another after receipt of the interruption signal from the communication interface.  The called equipment judges whether it has detected a termination signal portion of the CS within 0.25 seconds after beginning to receive the CS.  If the determination is “NO”, then the process loops again.  Thus, this process continues for the predetermined number of time.  If no error occurs, the called equipment judges whether a transfer format defined by the parameter portion of the CS is acceptable.  If the called equipment judges that reception defined by the CS is acceptable, an RS including the parameter of an “OK” signal is sent to the calling equipment.  If an OK signal is included as the parameter of the RS, an item code and a data file name are transferred, and thereafter DT is started.  When a transfer format is established by sending/receiving a CS and an RS between calling equipment and called equipment, pieces of 1st data are continuously sent from the calling equipment to the called equipment.  As described above, a DT control unit can determine whether communication has been interrupted, or whether communication has been normally terminated, even if the intensity of an IR ray or the like various depending upon a channel state.  Further, since the direction of DT is defined by a TDC before DT, communication also can be started if data is transferred.  Thus, communication is enhanced.  That is, communication can be initiated by both sending and receiving equipment.  

14.	Another prior art teach organizing a set of nodes into a minimum number of connected clusters of bounded size in a wireless transmission system.  Bits in packets are used in the initial stages of a device discovery procedure to include information relating to a state of device discovery to achieve the separation of the nodes into those in the transmit-state and the receive-state.  A master-designate is defined among nodes through a statistical procedure and defining the remaining nodes as a slave-designate.  A cluster is defined including the master-designate and at least one slave designate.  The slave-designate always scans for an inquiry message transmitted from the master-designate.  The slave-designate transmits the inquire response to the Master-designate.  Recently, a Bluetooth system, which is a unique technique for short range wireless transmission with low cost, is interesting because of its availability and data transmission speed.  The Bluetooth system may connect discrete mobile devices (e.g., a cellular phone, a note-type personal computer, etc.) using a 2.45 GHz ISM band.  In the Bluetooth system, there is a problem of distributed cluster information in an ad hoc wireless environment.  Bluetooth, being an asynchronous system, is where each node (i.e., each device in the system) has a unique ID but does not know the ID of any other node.  In conventional systems, each node advertises its node ID to announce its presence to other nodes in the vicinity.  However in Bluetooth, each node, which is trying to discover other nodes, broadcasts a generic message and does not send its ID in the message.  The replying nodes give their ID in the reply message, however the replying node does not know which node it is replying to.  This situation often causes limitation of amounts of information to be transmitted between the nodes.  This, in turn, limits the performance of the Bluetooth system.  While conventional arts are available, there are continuous needs to provide for efficiently organizing devices in a wireless transmission system into bounded size clusters in a short amount of time.  Some information, which is obtained in device discovery messages about the state of a device, is more time efficient than setting up a connection with the devices to obtain such information.  In a case, when devices need to discover the identity of other devices in vicinity, the process to form a wireless network will take less time when one set of these devices bus the job of only transmitting the inquiry message, mid the rest of the devices have the job of only listening out for any such messages, and end sending responses to them.  Also, the entire clustering process will take lesser time when the devices carry out the task of transmitting inquiry messages and the task of listening for these inquiry messages continuously instead of intermittently.  We will refer to the devices transmitting the inquiry message as devices being in the transmit-state and the devices listening out for these messages as devices being in the receive-state.  In Bluetooth, these states correspond to Inquiry and Inquiry-scan states, respectively.  The invention has been made essentially based on the idea that once a device has discovered another device, much more information can be transmitted between them with relatively less overhead.  This may be applied to any wireless transmission system, however, the invention is particularly suited for a frequency hopping system, where the devices hop on a sequence of frequencies, and the messages are repeatedly broadcast in order to read other nodes.  In addition, the invention may be particularly suitable to a specific wireless transmission system called “Bluetooth System.”  The Bluetooth standard defines “inquiry” procedures, which are used by devices to discover each other.  A device can be in “inquiry” mode or “scan” mode, which corresponds to the said transmit and receive states, respectively.  The devices can possibly alternate between the two modes, but a device can be only in one of these modes at a time.  A few undefined bits are present in the packets used for inquiry or response.  These undefined bits are used to send additional information from the responding device to the inquiring device.  For any two devices to exchange large amounts of information, a connection has to be established between them.  An object is to provide for a set of nodes to efficiently self-organize into a number of connected clusters of bounded size, each cluster having a cluster head (i.e., Master-designate or Master), each node also knows which node is it’s Master.  In embodiments, an essential feature of the invention is to use two techniques to speed up the process of network formation.  The first technique is the transmission of an intermediate state of the system during the network formation, using a few bits of information in the device discovery procedures.  The second technique is the setting of some specific parameters to achieve the logical separation of nodes, into those which will continuously be in the transmit-state and those which correspond to Inquiry and Inquiry-scan states of Bluetooth, respectively.  These two techniques greatly speed up the network formation process.  Any method which tries to achieve the same purpose would have to use at least one or both of these two specific techniques.  As briefly summarized above, the two significant techniques are implemented.  The 1st technique may be implemented in several ways.  For example, bits may be used to convey how many responses a particular node has received till that point in time.  This is applicable when the nodes carry out alternate inquiry and scan, and the device which has collected enough slaves, either directly or indirectly, becomes the cluster head.  These bits may also be used to convey whether the replying node is already part of a cluster or not.  These bits may be used for connecting clusters together to form a network, where a node which is already part of a cluster continues to scan or inquire in order to discover other clusters.  In other embodiments, the bits may also be used to indicate whether or not the replying nodes is a cluster head (i.e., a Master-designate).  In further embodiments, the bits may be used to convey how many clusters the replying node is already a part thereof.  The second technique is achieved by setting the value of the Inquiry-scan interval (the period of time between the start of two successive Inquiry-scan periods, referred to as Inquiry-scan-interval in the Bluetooth Standard) close to or equal to the value of the Inquiry-scan window.  The closer the value of the scan interval becomes to the value of the scan window, the clustering operation will become faster.  For achieving interconnection between piconets, the separation of the inquirers and scanners may be achieved by the delegation of the inquiry and scan procedures to specific Slaves in the piconet.  The Master of the piconet may keep the other existing connections from getting un-interrupted.  In a specific embodiment, the Bluetooth system is used, however the invention may be applied to any equivalent wireless transmission as well.  In a model, typically in an embodiment, is assumed to be in a wireless ad hoc network as an un-directed complete graph, where the set of nodes represents devices in the network.  The devices may include mobile devices (e.g., cellular phones, a note-type computer, any other suitable mobile devices, etc.) that may be included in the network.  There is an edge between two nodes if they are within radio range of each other.  It is assumed that each node has a unique ID known to itself, but not to other nodes.  The total number of nodes, N, and the maximum number of nodes that a single cluster may accommodate (excluding the cluster head), S, are known to all the nodes.  The nodes communicate with each other using messages, if the listener’s frequency corresponds to the sender’s.  According to the model on which the embodiments are based, each node may be in one of the following states:  INQUIRY state, a device in this state broadcasts Inquiry packets, which do not contain the sender’s ID or any other information, except that it is an Inquiry packet.  INQUIRY_SCAN state, a device listens for Inquiry packets and broadcasts an Inquiry_response packet in return.  The response packet contains the sender’s unique ID and Clock which may be used to determine its frequency at any further instant.  A limited amount of information which consisted of at most a few bits can be piggybacked on this packet.  PAGE state, a node tries to make a connection to a node whose ID and Clock are known to the device, by sending Page packets, which contain the destination node’s ID.  When the connection is successful, then this node automatically becomes a Master of the corresponding sender.  PAGE_SCAN state, a device listens for a Page packet and acknowledges it on receipt, completing the connection establishment with the node which transmitted the Page packet.  If the connection is successful, this node automatically belongs to the cluster head by the paging node.  CONNECTED state, a device is part of a cluster and has a connection established with the cluster head after a successful handshake.  A node is always in one of the above described states at any given time.  Since the nodes are not synchronized, the set of nodes in an INQUIRY/INQUIRY_SCAN or PAGE/PAGE_SCAN is random.  Clearly, two nodes should be in complementary states to discover each other.  The INQUIRY/INQUIRY_SCAN states correspond to the device discovery phase of the connection setup.  It is also assumed that connection establishment, with a node that has been discovered using the Inquiry packets, is almost instantaneous due to the availability of the Clock information.  This means that the Page/Page_response packets are always delivered successfully in the system if transmitted after a successful Inquiry process has been carried out.  Any two nodes which are “connected” to each other are always in a Master-Slave configuration in which one of the devices is defined as a Master and the other is defined as a Slave, and any messages can be passed over the link with very little overhead.  The system is assumed that any device is equally suited to become a Master or a Slave, and each device is equally likely to request a connection establishment to any of the other devices.  In embodiments, it should be noted that the messages used afterwards carry a lot of information, but may be sent in a relatively short time since, when these messages are used, the Master knows the ID and Clock of all the nodes.

15.	Another prior art teach a wireless system and method for determining the location of a fixed of mobile subject or object includes a transponder disposed on the target, a transceiver for monitoring the location of the target, a wireless communication system operating on at least one Radio Frequency (RF) band configured to allow communication between the transponder and the transceiver, and a processor configured to find the target by virtual triangulation based on values of position information received from the transponder and the transceiver.  In embodiments, it should be appreciated that although the foregoing general description makes specific reference to a master unit 21 and a slave unit 31, each of the other master units, can function in the manner described for the master unit 21, and other slave units can function in the manner described for slave unit 31.  While only four slave units are discussed in a tracking and locating system, a command and control system can be configured so as to track and locate multiple master and slave units whereby one monitoring unit is designated as the command unit.  The tracking and locating system can be configured to be scalable so as to provide multiple time slots or to provide additional transmission channels to allow for expansion of the tracking and location system so as to increase the number of a master and slave units to potentially an unlimited number of unit.  Moreover, interference between two or more master units in same zone is possible, whereby the tracking and locating system can be adapted to account for multiple master units in same zone by assigning different frequency channels to master and slave units, employing time division multiplexing as well as various standards (e.g., CDMA, etc.).  In embodiment, the master unit can request a calibration procedure from the slave unit at each cycle or request a calibration periodically.  This request can be made at any time in the operating cycle.  Moreover, the master unit can perform its own calibration with each transmission (e.g., transmitting a test signal through the master unit and or the slave units on a periodic basis.).  In embodiments, the calibration process is carried out.  A certain portion of a propagation delay can be determined at the factory, and such propagation delay will remain substantially constant for the data processing and control functions, such values of propagation delays can be stored in a table or other memory of the unit for use in determining distance measurements.  Both the master unit and the slave unit employ predetermined values for timing out a particular distance and/or for time measurements sequence.  For example, timeout windows can be configured during portions of the distance and/or time measurement sequence when the master unit fails to receive a valid distance and/or time signal (e.g., ranging signal, reply ranging signal, data sequence, etc.) within the time defined by a timeout window.  Then  the master unit can terminate the distance and/or time measurement sequence.  Thereafter, the master unit can be configured to continue its attempts to obtain a valid distance and or time measurement.  If all attempts fail, the master unit enters an error recovery and diagnostics mode and informs the user through the interface by generating appropriate audio or visual messages.  In embodiments, in a dynamic way, the mobile network of master and slave units are capable of locating objects and or subjects as the mobile network moves.  If a target being tracked moves out of the range of a monitoring unit that is principally engaged with tracking such target, such monitoring unit may nonetheless find such a target by making a request to other master units, fixed or mobile, to find the target.  Global Positioning Systems (GPS) are useful in determining the location of a “receiving device” to within about 50-100 meters.

16.	Another prior art teach call control operations are peformed at an application server communicatively coupled as a Session Initiation Protocol (SIP) proxy between a media gateway and a Media Server (MS) according to application profiles for one or more automated communication applications to be executed by the MS according to Voice eXtensible Markup Language (VXML) instructions, the call control operations being performed in response to events that occur during execution of an automated communication applications, said events including failures of the automated communication applications.  The events may be one or more of:  a timeout or other errors during communication between the MS and a document server, a call transfer process initiated by the MS, a call queueing operation initiated by the MS, a script execution initiated by an enterprise call router communicatively coupled to the application server, or a carrier-based transfer connect process requested by the MS.  In embodiments, Real Time Transport Protocol (RTP) usually carries data in the form of packets, using the User Datagram Protocol (UDP) as the delivery mechanism.  UDP provides a “wrapper” around data packets, which the wrapper providing for multiplexing and de-multiplexing as well as error checking services.  Essentially, a UDP packet is made up of a UDP header and UDP data encapsulated as the data portion of an IP packet.  The IP packet itself includes an IP header (which includes the address information) as well as the user data (i.e., the multimedia content of interest) as a payload.  In some cases, RTP is used with other protocols, such as the Transmission Control Protocol (TCP).  Unlike UDP, TCP provides a reliable, error-free, full-duplex channel between two computers.  TCP uses IP to transfer data, but provides mechanisms to take care of lost or duplicated IP datagrams (i.e. packets) and to ensure proper sequencing thereof.  Thus, TCP provides reliable end-to-end transport, ensuring that what is received is an exact duplicate of what is transmitted.  When an application starts an RTP session, a second port of communication according to the Real Time Control Protocol (RTCP) is opened.  RTCP works in conjunction with RTP to provide flow control and congestion control services.  The idea is that the exchange of RTCP packets between a client and server can be used to adjust the rate of transmission of the RTP packets, etc.  In embodiment, a Reliability Handler (RH) is a set of VXML control applets that work in conjunction with the call controller to control the behavior of the VXML engine of an MS based on application profile settings.  A profile of that application is established so that the appropriate supervisory control may be provided for calls interacting with that application.  Based on these profile, call re-directions, load balancing operations, and recovery procedures may be implemented as needed (e.g., in the event of errors that occur during delivery of a VXML application).  In an embodiment, the RH can prevent calls from being dropped even in the presence of an error.  For this explanation, an MS has been provided with a URL of the customer document server from which to fetch VXML documents (messages) and has made a fetch request to the URL.  This time, however, instead of being provided with VXML documents from the document server, the request experiences a timeout.  That is, a prolonged period of time (as determined by a preconfigured threshold) expires before any document is returned from the document server.  There could be many reasons for such a timeout (e.g., failure may indicate problems with the document server itself) with the network communication link(s) connecting the document server to the MS or some other fault conditions.  Note, in addition to timeout errors, other types of errors may be handled in a similar fashion.  For example, such errors may include XML timeout error, XML page errors, resource errors (e.g., where an expected page is not found), other server or communication link errors, and any other form of unexpected response.  Thus, regarding timeout errors, it should be understood that the timeout error is merely being used as an example and this much broader category of errors is also included.  In another embodiment, a call flow process deals with a timeout error.  The timeout occurred, as described above, when the MS attempted to contact the document server.  This may have been the first timeout or the primary URL or a timeout associated with a secondary or other URL.  In any event, as discussed above, the MS through an event can contact an Open Portal interface Manager (OPM) indicating the timeout error.  At this point, no further backup URLs are available in the application profile, and so the RH recognizes that a different sort of action is required.  A part of the application profile, a “provisioned number” was established.  This is a telephone number to call in the event of an error such as the present one, where no further backup URLs are available.  Rather than simply dropping the call, the application service provider has determined that in such instances the caller should be transferred to a live operator.  The RH is responsible for now making sure that the call is passed off to the provisioned number.  To do so, when the OPM receives the error event notification from the MS, an INVITE message with the provisioned number is provided to a media gateway.  This is an instruction to the media gateway to place a call to the provisioned number.  When the call has been successfully placed, a SIP OK message is returned.  At this point, the OPM INVITES the media gateway to bridge the original call with the new call placed to the provisioned number.  A final OK message indicates successful bridging of the calls.  Note that other methods of transferring a call may be used.   Because the transfer operation takes place at the direction of the MS and not the RH, all call status messages must be passed through the OPM back from the MS.  

17.	And, another prior art teach monitoring a data transfers operation for detecting temporary errors.  An error burst can be determined as occurring based on the monitoring.  If an error burst has occurred, a condition is altered of the data transfer operation.  The data transfer operation is monitored having the altered condition for detecting temporary errors.  Based on the monitoring of the data operation having the altered condition, another error burst has occurred.  If another error burst has occurred, another condition of the data transfer operation is altered.  Error detection and control is important to any system in which data passes from one point to another.  Error detection and control is particularly important in the data storage industries, as users rely on the integrity of the stored data for everything from day to day operation to long term archiving.  In a field or test environment implementing a tape-based data storage system, error bursts, which may include a large number of errors in a given time frame or in a given length of tape, are not easily identified since no permanent error occur and the data continues to transfer across the host/drive interface.  Even if individual recovery is only transitory in nature (e.g., when it persists over long stretches of tape), these error bursts can lead to host, command timeouts, and excessive processing times that seriously degrade performance.  These bursts are often directional in nature, with reported cases of single wrap processing time in excess of 2 hours.  There is therefore a need for effective and efficient ways of detecting and handling error bursts.  In preferred embodiments, burst errors are detected and there are attempts to ameliorate them during data transfer operations.  Moreover, the following description describes methodology to detect and respond to error bursts during tape processing that may be related to read sensitivities, to data written by other drives (interchange), to write sensitives, to operating speed or channel calibration settings, or to other reasons.  As noted above, error bursts have heretofore been difficult to detect and handle.  Error burst management may include improving visibility to the conditions corresponding to error bursts by surfacing of unique Fault Symptom Codes (FSCs) to the host which identify ongoing error burst handling as well as error burst permanent errors, or “perms.”  These FSCs also facilitate the collection of drive dumps for both failure analysis and feedback for possible improvements to error burst management algorithms.  Since bursts tend to be directional, they may be identified on the basis of temp rate and/or proximity on a given wrap, where a wrap is one wrap out or wrap in of the tape from or back onto the spool of the host cartridge.  For example, error bursts may be defined based on the number of time temporary errors, or “temps”, occur in a particular time period, spatially along the tape, etc.  In an embodiment, if an error burst has occurred, a condition of the data transfer operation is altered in an attempt to prevent further error bursts (e.g., channel calibration, clocking speed, tape speed, etc.).  In particularly preferred embodiments, for a subsequent data transfer operation in a given wrap direction, a last successful altered condition applied during a previous data transfer operation in the same wrap direction is applied to the subsequent data transfer operation upon determining that an error burst has occurred during the subsequent data transfer operation.  For example, error burst handling may “learn” directionally.  As data processing continues over multiple wraps, the error burst response may apply the last-best option for that direction based on error burst history for the mount.  Accordingly, if a subsequent error burst occurs in a same tape wrap direction on a different wrap, a previously-successful condition alteration that resolved a problematic burst is applied as the first option.  Preferably, an error code is generated if the data transfer operation is a single wrap that exceeds a predefined time limit.  More preferably, an error code that terminates further processing is generated if the data transfer operation in a single wrap exceeds a predefined time limit and a predefined portion of the time limit is spent in error recovery on that wrap.  On a detection of a burst condition, if the time-in-wrap has exceeded some predefined time limit (e.g. 40 minutes) then a perm error may be forced.  In embodiments, various error codes, reports, etc. may be output to report burst, triggers, changes made in reaction to a burst, etc.  These error codes may be information and preferably do not terminate host processing to the cartridge.

18.	In summary, nowhere do Ono, Aggarwal, Markhovsky, Sundaram, Fry, Sperti, Barnes, Wiklof, Karaoguz, Cavery, Brown, Wilson, and Armstrong explicitly mention or disclose the unique combination of elements listed above.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

19.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
February 12, 2021